PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On February 17, 2003, claimant was traveling across the Coal River Bridge on Route 60 in Kanawha County when her vehicle struck a hole in the road.
2. Respondent was responsible for the maintenance of the Coal River Bridge on Route 60 in Kanawha County and respondent failed to maintain properly Route 60 on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $225.33.
4. Respondent requested at the hearing that claimant submit a copy of her insurance declaration of coverage in order to determine the deductible provided for collision coverage. This information has not been provided to the Court.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 60 in Kanawha County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages has not been determined since claimant has failed to provide the requested information.
Accordingly, the Court is of the opinion to and does deny this claim.
Claim disallowed.